DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 03/23/2021.

Claims 3-6 and 8 have been amended. 
Claims 1 and 2 have been canceled. 
Claims 3-12 are pending.

Allowable Subject Matter

The indicated allowability of claims 6-8 and 12 are withdrawn in view of the newly discovered reference to Oda et al. (US Patent No. 6,421,887).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (US Patent No. 6,421,887 cited by applicant).
Regarding claim 5, Oda et al. disclose wherein the first and second bases are stacked via at least one or respective rotations of the first and second bases and, in accordance with this rotation, the second insert moves toward the second slit of the slider 
Regarding claim 6, Oda et al. disclose a slide fastener comprising: 
a first fastener stringer including a first fastener tape and a first fastener element provided on a side-edge portion extending along an elongation direction of the first fastener tape (see annotated Fig. 2); 
a second fastener stringer including a second fastener tape and a second fastener element provided on a side-edge portion extending along an elongation direction of the second fastener tape (see annotated Fig. 2); 
a slider for opening and closing the first and second fastener stringers, the slider including at least an upper wing, a lower wing, and a connecting pillar that connects the upper wing and the lower wing, first and second front mouths being arranged to sandwich the connecting pillar, one rear mouth being arranged opposite to the first and second front mouths, a first slit extending  between the first front mouth and the rear mouth to allow the first fastener tape to move therethrough, and a second slit extending between the second front mouth and the rear mouth to allow the second fastener tape to move therethrough (see annotated Figs. 2 and 5); 
a first stop member attached to a first tape region located between a terminal end of the first fastener tape and the first fastener element the first stop member including a first base and a first insert, the first insert being positioned between the first base and the first fastener element and the first insert being inserted into the slider via the rear mouth of the slider (see annotated Fig. 2); and 
a second stop member attached to a second tape region located between a terminal end of the second fastener tape and the second fastener element the second stop member including a second base and a second insert, the second insert being positioned between the second base and the second fastener element, and the second insert being inserted into the slider via the second slit of the slider (see annotated Fig. 2), 
wherein the second insert moves toward the second slit of the slider in accordance with at least one or respective rotations of the first and second bases, and a rotational axis with respect to the at least one or respective rotations of the first and second bases 
wherein the first and second bases have circular-profiled flat plates (see Fig. 1 and annotated Fig. 2).  
Regarding claim 7, Oda et al. disclose wherein the respective flat plates of the first and second bases are stacked via at least one or respective rotations of the first and second bases (see annotated Figs. 2 and 5).  
Regarding claim 8, Oda et al. disclose slide fastener comprising: 
a first fastener stringer including a first fastener tape and a first fastener element provided on a side-edge portion extending along an elongation direction of the first fastener tape (see annotated Fig. 2); 
a second fastener stringer including a second fastener tape and a second fastener element provided on a side-edge portion extending along an elongation direction of the second fastener tape (see annotated Fig. 2); 
a slider for opening and closing the first and second fastener stringers, the slider including at least an upper wing, a lower wing, and a connecting pillar that connects the upper wing and the lower wing, first and second front mouths being arranged to sandwich the connecting pillar, one  rear mouth being arranged opposite to the first and second front mouths, a first slit extending between the first front mouth and the rear mouth to allow the first fastener tape to move therethrough, and a second slit extending between the second front mouth and the rear mouth to allow the second fastener tape to move therethrough (see annotated Figs. 2 and 5); 
a first stop member attached to a first tape region located between a terminal end of the first fastener tape and the first fastener element the first stop member including a first base and a first insert, the first insert being positioned between the first base and the first fastener element and the first insert being inserted into the slider via the rear mouth of the slider (see annotated Fig. 2); and 
a second stop member attached to a second tape region located between a terminal end of the second fastener tape and the second fastener element the second stop member including a second base and a second insert, the second insert being 
wherein the second insert moves toward the second slit of the slider in accordance with at least one or respective rotations of the first and second bases, and a rotational axis with respect to the at least one or respective rotations of the first and second bases is positioned between the first tape region and the second tape region (see annotated Fig. 2), 
wherein the first base of the first stop member is provided with an axial protrusion, and the second base of the second stop member is provided with a receiving portion that receives the axial protrusion (see annotated Fig. 5), and, 
wherein a peripheral portion of the axial protrusion is provided with at least one sloped surface that is sloped in an arc around a center line of the axial protrusion, and the receiving portion is provided with at least one sliding portion that is slidable on the sloped surface (see annotated Fig. 5). 
Regarding claim 12, Oda et al. disclose wherein the sloped surface descends so as to be away from the first fastener tape (see annotated Fig. 5).  

    PNG
    media_image1.png
    536
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    471
    media_image2.png
    Greyscale



Response to Arguments

Applicant’s arguments, see page 7, filed 03/23/2021, with respect to the rejections of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oda et al. (US Patent No. 6,421,887).

Allowable Subject Matter

Claims 3, 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677